DETAILED ACTION
Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

The examiner notes that prior art Norota (U.S. 2022/0019472 A1) is used in the rejection below.  Further, Norota claims foreign priority to Japanese patent application 2020-121727, filed on 07/15/2020, in which the entire disclosure is incorporated by reference (see Norota; paragraph 0001).  A copy of the English translation of the Japanese patent application 2020-121727 is provided in the file wrapper. 


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 has been acknowledged and considered by the examiner.

Specification
The title of the invention is not descriptive.  In particular, “Information processing system, information processing method, and recording medium having recorded thereon information processing program” covers a large number and wide scope of subjects and areas.  
As such, a new title is required that is clearly indicative of the invention to which the claims are directed.
		
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (U.S. 2017/0264446 A1).
	Regarding claims 1, 12 and 13, Rose discloses an information processing system and method that connects a user terminal of a user participating in a conference to a device used for the conference, the information processing system comprising:
a first acquisition processor that acquires time and date information indicating time and date of the conference and conference room information indicating a conference room in which the conference is held (see Rose; paragraphs 0039, 0042, 0044 and 0065; Rose discloses an information handling device, also called a client device, that includes a conference management module.  A particular conference room that includes a particular conference device is reserved for a conference/meeting event.  A schedule module, i.e. “first acquisition processor”, of the conference management module determines from calendar information, i.e. “time and date”, an event for a meeting that is scheduled for the current time, before or within a predefined time period of the current time.  The examiner notes that while date information would be known since a reservation and a calendar application is used, Rose also discloses the reservation schedule includes hour, day and week; see paragraph 0057); 
a acquisition processor that acquires, from a storage that stores the conference room information indicating the conference room and unique device information on the device used for the conference in the conference room in association with each other, the device information on a predetermined device based on the conference room information acquired by the first acquisition processor (see Rose; paragraphs 0042, 0062, 0066 and 0069; Rose discloses the reservation includes a particular conference room that includes a conference device, i.e. “device used for the conference in the conference room in association with each other”.  The conference device is identified using a unique identifier, i.e. “unique device information”.  The schedule module determines, i.e. “acquires”, the reservation information from a calendar, such as whether a conference device, e.g. monitor, has been reserved for the meeting.  The conference management module may include one or more schedule modules, i.e. “processor”.  Further, a directory service, i.e. “storage”, maintains a list of conference devices and the reservation system for the conference devices); and 
a connection processor that connects the user terminal to the device based on the device information acquired by the second acquisition processor (see Rose; paragraphs 0042, 0043 and 0052; Rose discloses the conference devices are identified using a unique identifier, such as, a device name, MAC address or IP address, i.e. “device information”.  The conference management module is configured to send a notification to the client device in response to determining the conference device is available and connecting the conference device to the client device.  In other words, the client device is able to be connected to the conference device based on the unique identifier obtained).
While Rose does not explicitly disclose a “second acquisition processor”, Rose does disclose that the conference management module may include one or more schedule modules (see Rose; paragraph 0062).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, that since the schedule module performs multiple functions, such as determining time and date information and determining device information, to have two schedule modules perform the functions in order to provide the benefit of efficiency by allowing load balancing to distribute the tasks done by the schedule module, thereby optimizing response time.
Further, Rose discloses the additional limitations of claim 13, a non-transitory computer-readable recording medium having recorded thereon an information processing program (see Rose; paragraph 0027; Rose discloses a computer readable storage medium is a tangible medium that can store a program).
Regarding claim 2, Rose discloses all the limitations of claim 1, as discussed above, and further Rose clearly discloses a display processor that causes the user terminal to display conference information including the time and date information and the conference room information for each conference based on the time and date information and the conference room information acquired by the first acquisition processor (see Rose; paragraphs 0053, 0057, 0079; Rose discloses a notification is sent to the client device.  The notification is presented, i.e. “display conference information”, within the client device’s software interface.  The notification includes information such as the room of the conference device, i.e. “room information”, an identifier of the conference device, a reservation schedule for the conference device for the upcoming hour, day, week, i.e. “time and date”).
Regarding claim 10, Rose discloses all the limitations of claim 1, as discussed above, and further Rose clearly discloses wherein the first acquisition processor acquires the time and date information and the conference room information from a management server that manages conference information (see Rose; paragraphs 0042, 0064 and 0065; Rose discloses the schedule module may query a remote calendar, i.e. “time and date information”, as well as, room information with a reservation system on a cloud server, i.e. “management server”).
Regarding claim 11, Rose discloses all the limitations of claim 10, as discussed above, and further Rose clearly discloses wherein the user terminal includes the first acquisition processor, the second acquisition processor, and the connection processor (see Rose; paragraph 0039; Rose discloses an information handling device, also called a client device, i.e. “user terminal”, that includes a conference management module.  The conference management module includes one or more schedule modules, i.e. “first acquisition processor” and “second acquisition processor”, and a connection module, i.e. “connection processor”), and
the management server transmits the time and date information and the conference room information to the user terminal in accordance with a start time of the conference (see Rose; paragraphs 0042, 0064 and 0065; Rose discloses determining, from the remote calendar on the cloud server, i.e. “management server”, whether an event for a meeting associated with a particular room has been scheduled for the current time).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (U.S. 2017/0264446 A1) in view of Norota (U.S. 2022/0019472 A1).
Regarding claim 3, Rose discloses all the limitations of claim 2, as discussed above.  While Rose discloses sending a notification that includes the conference information (see Rose; paragraph 0057), as discussed above, Rose does not explicitly disclose a reception processor that receives an operation of selecting the conference information by the user from the plurality of pieces of conference information displayed on the user terminal.
In analogous art, Norota discloses a reception processor that receives an operation of selecting the conference information by the user from the plurality of pieces of conference information displayed on the user terminal (see Norota; paragraphs 0251-0253; Norota discloses a list of reservation information being displayed on a meeting room terminal and a user terminal apparatus, e.g. smartphone.  The list of reservation information includes meeting name, date and time, an output electronic device, etc.  A user selects a desired reservation information from the list).
One of ordinary skill in the art would have been motivated to combine Rose and Norota because they both disclose features for connecting to a conference using a reservation system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Norota’s list of reservation information for multiple meetings into the system of Rose in order to provide the benefit of efficiency by allowing a user to select which reservation he/she wants in the case the user is in proximity to multiple conference rooms (see Rose; paragraphs 0056 and 0057).
Regarding claim 4, Rose and Norota discloses all the limitations of claim 3, as discussed above, and further the combination of Rose and Norota clearly discloses wherein the second acquisition processor acquires, from the storage, the device information associated with the conference room information included in the conference information selected by the user (see Norota; paragraph 0268 and Figure 18; Norota discloses that based on the selection of a particular meeting, e.g. referred meeting, the user also receives information from a whiteboard, i.e. “device information”, such as an image captured by the electronic whiteboard).
One of ordinary skill in the art would have been motivated to combine Rose and Norota because they both disclose features for connecting to a conference using a reservation system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Norota’s device information for a particular selected meeting into the system of Rose in order to provide the benefit of allowing a user to transfer document from one conference device to another conference device in case the remaining time of the meeting is less than a predetermined time period (see Norota; paragraph 0214) when the user receives a notification of how long the conference device is reserved (see Rose; paragraph 0057).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (U.S. 2017/0264446 A1) in view of Norota (U.S. 2022/0019472 A1), as applied to claim 3 above, and further in view of Sedar et al. (U.S. 2016/0373490 A1).
Regarding claim 5, Rose and Norota disclose all the limitations of claim 3, as discussed above.  While Rose discloses the notification sent to the client device includes the type of the conference device (see Rose; paragraph 0057) and Norota discloses detecting the same type of equipment in one or more meeting rooms (see Norota; paragraph 0215), the combination of Rose and Norota does not explicitly disclose wherein when the device information on the plurality of devices of an identical type is associated with the conference room information included in the conference information selected by the user in the storage, the reception processor further receives an operation of selecting any one of the plurality of devices from the user.
In analogous art, Sedar discloses wherein when the device information on the plurality of devices of an identical type is associated with the conference room information included in the conference information selected by the user in the storage, the reception processor further receives an operation of selecting any one of the plurality of devices from the user (see Sedar; paragraph 0026; Sedar discloses if there is a plurality of wireless projectors or displays, i.e. “devices of identical type”,  in a conference room, a system can present a list of potential devices and allow the user to choose, i.e. “selecting any one of the plurality of devices from the user” which one to connect to).
One of ordinary skill in the art would have been motivated to combine Rose, Norota and Sedar because they all disclose features for connecting to a conference, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Sedar’s detection of identical devices in a conference room into the combined system of Rose and Norota in order to provide the benefit of efficiency by allowing a plurality of conference devices that are located in a conference room (see Rose; paragraph 0041) to be detected by type and the user being able to selected a particular one he/she wants to connect to, in the case the user has connected to the same type in the past (see Sedar; paragraph 0026).
Regarding claim 6, Rose, Norota and Sedar disclose all the limitations of claim 5, as discussed above, and further the combination of Rose, Norota and Sedar clearly discloses wherein the second acquisition processor acquires, from the storage, the device information associated with the conference room information included in the conference information selected by the user and the device selected by the user (see Sedar; paragraph 0026; Sedar discloses determining if a plurality of wireless projectors or displays, i.e. “device information”, are available.  The wireless projectors or displays are located, i.e. “associated”, with a particular conference room).
The prior art used in the rejection of the current claim is combined using the same motivation as applied in claim 5.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (U.S. 2017/0264446 A1) in view of VanBlon et al (U.S. 2020/0312120 A1).
Regarding claim 7, Rose discloses all the limitations of claim 1, as discussed above.  While Rose discloses the client device and conference device may pair using a Bluetooth connection (see Rose; paragraph 0058), Rose does not explicitly disclose wherein, when the conference ends, the connection processor terminates a connection between the user terminal and the device and cancels pairing between the user terminal and the device.
In analogous art, Couse discloses wherein, when the conference ends, the connection processor terminates a connection between the user terminal and the device and cancels pairing between the user terminal and the device (see VanBlon; paragraph 0017; VanBlon discloses determining that a meeting has ended and the pairing returns no connections, i.e. “cancels pairing”).
One of ordinary skill in the art would have been motivated to combine Rose and VanBlon because they both disclose features for connecting to a conference/meeting, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated VanBlon’s determination of an ending to a meeting into the system of Rose in order to provide the benefit of allowing time to be freed on a calendar in the case the meeting ended early (see VanBlon; paragraph 0018).
Regarding claim 8, Rose discloses all the limitations of claim 1, as discussed above.  While Rose discloses the client device and conference device may pair using a Bluetooth connection (see Rose; paragraph 0058), Rose does not explicitly disclose wherein when the connection processor paired the user terminal with the device and connected the user terminal to the device at start of the conference and then the conference ended, the connection processor terminates a connection between the user terminal and the device and cancels pairing between the user terminal and the device, and when the user terminal and the device were paired before the start of the conference, and the connection processor connected the user terminal to the device at the start of the conference and then the conference ended, the connection processor terminates the connection between the user terminal and the device and maintains the pairing between the user terminal and the device.
In analogous art, VanBlon discloses wherein when the connection processor paired the user terminal with the device and connected the user terminal to the device at start of the conference and then the conference ended, the connection processor terminates a connection between the user terminal and the device and cancels pairing between the user terminal and the device (see VanBlon; paragraphs 0017 and 0018; VanBlon discloses determining that a meeting has ended and the pairing returns no connections, i.e. “cancels pairing”.  For example, attendees disconnecting from the call, so that there is no longer a connection), and 
when the user terminal and the device were paired before the start of the conference, and the connection processor connected the user terminal to the device at the start of the conference and then the conference ended, the connection processor terminates the connection between the user terminal and the device and maintains the pairing between the user terminal and the device (see VanBlon; paragraphs 0017, 0018 and 0065; VanBlon discloses determining that the meeting has ended based on, for example, attendees disconnecting, and as such, the connection with their devices are terminated.  Further, a hub device establishes and stores pairing connection, i.e. “maintains pairing”).
One of ordinary skill in the art would have been motivated to combine Rose and VanBlon because they both disclose features for connecting to a conference/meeting, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated VanBlon’s determination of an ending to a meeting into the system of Rose in order to provide the benefit of allowing time to be freed on a calendar in the case the meeting ended early (see VanBlon; paragraph 0018).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (U.S. 2017/0264446 A1) in view of Bieselin (U.S. 2006/0045030 A1).
Regarding claim 9, Rose discloses all the limitations of claim 1, as discussed above.  While Rose discloses an audio/video conference being held (see Rose; paragraph 0076), Rose does not explicitly disclose wherein it is determined whether a form of the conference is a web conference or a conference using a predetermined audio service, and when the conference is the web conference or the conference using the predetermined audio service, the connection processor connects the user terminal to the device based on the device information acquired by the second acquisition processor.
In analogous art, Bieselin discloses wherein it is determined whether a form of the conference is a web conference or a conference using a predetermined audio service (see Bieselin; paragraph 0071; Bieselin discloses receiving data that indicates the type of remote conferencing), and 
when the conference is the web conference or the conference using the predetermined audio service, the connection processor connects the user terminal to the device based on the device information acquired by the second acquisition processor (see Bieselin; paragraph 0071; Bieselin discloses determining whether audio or video remote conferencing equipment will be used).
One of ordinary skill in the art would have been motivated to combine Rose and Bieselin because they both disclose features for connecting to a conference, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Bieselin’s determination of the type of conferencing equipment to use into the system of Rose in order to provide the benefit of determining the location of the conference based on the type of conference to be held (see Bieselin; paragraph 0071).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kubo (U.S. 2020/0280456 A1) discloses a displaying a list of meetings that includes date and time, meeting name, and location information.
Yamada et al. (U.S. 2019/0281092 A1) discloses identifying a plurality of remote conference apparatuses that perform a remote conference, by using reservation information related to the conference room.
Lam et al. (U.S. 2009/0132329 A1) discloses automatically scheduling a meeting by selecting a candidate time for the proposed meeting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        06/09/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442